Citation Nr: 1612679	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of  20 percent for traumatic arthritis of the right ankle.
 
2.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 decision, the Board denied the Veteran's claims seeking entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the right ankle and entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court). 

In a January 2016 Joint Motion for Remand (Joint Motion), the parties agreed that the Board's decision should be vacated regarding the issue of entitlement to referral for an extraschedular rating for traumatic arthritis of the left and right ankles.  In January 2016, the Court vacated the Board's decision, and remanded this matter to the Board for action consistent with the Joint Motion.

As noted in the January 2016 Joint Motion, the October 2014 Board decision did not sufficiently explain whether or how the assigned ratings contemplated the Veteran's reported use of a cane, ankle braces, and a motorized scooter to ambulate.  Moreover, the Board decision did not address whether the assigned ratings contemplated the fact that the Veteran had to quit working as a truck driver because his service-connected ankle disabilities had "gotten to the point where he can not [sic] operate the clutch, brake, and fuel effectively himself" in order to continue his business as a coal truck operator.  

In light of the discussion by the Parties in the Joint Motion regarding extraschedular consideration, the Board finds that it cannot readjudicate the claims in appellate status without first referring the case to the Director for such extraschedular consideration.

Accordingly, the case is remanded for the following action:

1.  The AOJ must refer the Veteran's claims to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for his service-connected left and right ankle disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) throughout the period on appeal.  The Veteran's work circumstances and effects of his bilateral ankle disabilities must be considered and discussed in this opinion.

2.  After completing the above action, and any other development indicated by any response received as a consequence of the actions taken in the paragraph above, the AOJ must readjudicate the issues on appeal.  If either benefit remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




